Citation Nr: 1343461	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  13-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pancreatic cancer, to include as due to exposure to Agent Orange while on active duty and as secondary to service-connected hypertension.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension or sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to November 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In his June 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting in Washington, D.C.  In an October  2013 letter, the Veteran was advised that his hearing was scheduled for December 10, 2013.  However, in a letter dated in November 2013, the Veteran's representative requested that the Veteran be scheduled for a Travel Board hearing.  The Board interprets the November 2013 letter as a request for a Travel Board hearing instead of a Central Office Board hearing.  As such, a remand is necessary in order to reschedule the Veteran for his requested hearing.  38 C.F.R. § 20.704 (2013).   

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for the requested Travel Board hearing.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


